                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:95-cr-5-FDW-1

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )                         ORDER
MARC PIERRE HALL,                   )
                                    )
            Defendant.              )
____________________________________)


       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Stay

Proceedings, (Doc. No. 1020).

       Defendant has filed several pro se Motions in which he seeks, inter alia, relief under the

First Step Act and the Fair Sentencing Act. (Doc. Nos. 989, 990, 991, 992, 994, 1004, 1006, 1015).

The Court ordered the Government to show cause why relief should not be granted on February 7,

2020. (Doc. No. 1017). The Federal Public Defender has now entered an appearance for

Defendant, has completed a preliminary review of Defendant’s Motions and the supplemental

Presentence Investigation Report, (Doc. No. 1018), and believes that Defendant may be entitled to

relief under the First Step Act. The Federal Public Defender moves to hold this case in abeyance

in order to further review the case, to discuss the case with Defendant, and to consider the potential

representation going forward, with a further motion or status report to be filed within 60 days. The

Government consents to the requested relief. (Doc. No. 1020 at 2).

       Defendant’s Unopposed Motion to Stay Proceedings, (Doc. No. 1020), is GRANTED.

Defendant shall have 60 days within which to file a further motion or status report.


                                                  1
IT IS SO ORDERED.

                    Signed: March 14, 2020




                         2
